Citation Nr: 0002368	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right ankle, status post open 
reduction, fracture of the third metatarsal of the right foot 
with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1992, the RO granted service connection for tinea versicolor 
and evaluated the disability as 10 percent disabling.  The RO 
also granted service connection for residuals of a fracture 
of the right ankle status post open reduction and fracture of 
the third metatarsal of the right foot with traumatic 
arthritis and evaluated the disorder as non-compensably 
disabling.  Finally, the RO denied service connection for 
condyloma acuminata.  The veteran has perfected an appeal of 
the initial disability evaluation assigned for his service-
connected right lower extremity disability.  

In December 1993, a Hearing Officer determined that the 
disability evaluation for the service-connected fracture of 
the right ankle, post-operative, and fracture of the right 
third metatarsal with traumatic arthritis should be 10 
percent.  The RO implemented the Hearing Officer's decision 
by its rating decision dated December 15, 1993 which granted 
an increased rating to 10 percent under Diagnostic Code 5271.  

The issue on appeal was originally before the Board in August 
1998 at which time the claim for an evaluation in excess of 
10 percent was denied.  The veteran appealed the Board's 
decision and in June 1999, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court")" granted a 
joint motion to vacate the Board's August 1998 decision and 
remand the issue back to the Board for adjudication in 
accordance with the joint remand.  


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the 
right ankle, status post open reduction and fracture of the 
third metatarsal of the right foot with traumatic arthritis 
are productive of no more than moderate limitation of ankle 
motion.  

2.  The service-connected residuals of a fracture of the 
right ankle, status post open reduction and fracture of the 
third metatarsal of the right foot with traumatic arthritis 
have not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular scheduler standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the right ankle, 
status post open reduction and fracture of the third 
metatarsal of the right foot with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows the veteran was 
involved in a motor vehicle accident in March 1989.  The 
report of a March 1989 Medical Board included the diagnoses 
of right ankle fracture status post open reduction internal 
fixation, left calf contusion and fracture of the third 
metatarsal of the right foot.  The veteran's subsequent 
convalescence, to include physical therapy, was without 
incident.  At the time of the separation examination 
conducted in August 1989 the presence of scars on the right 
ankle and foot was noted.  

A VA examination was conducted in February 1992.  The veteran 
reported he had fractured his right ankle and right third 
metatarsal in March 1989 which required fixation with a pin 
and months of physical therapy.  At the time of the 
examination he complained, in pertinent part, of difficulties 
with his foot and ankle including difficulty squatting.  He 
also reported experiencing occasional aching in the ankle and 
foot when the weather changed.  He reported that he avoided 
sports in order to avoid stressing the joints.  Physical 
examination revealed a surgical scar on the medial aspect of 
the right ankle.  The examiner noted the veteran had 
difficulty squatting unless his stance had a broad base.  
Dorsiflexion and plantar flexion of the feet were normal.  No 
gross deformity of the ankle joint was noted.  An X-ray of 
the right ankle was interpreted as revealing an apparent 
healed fracture of the medial malleolus in excellent position 
and alignment as well as slight degenerative joint disease.  

A private treatment record dated in November 1989 was 
associated with the claims file in October 1992.  The stated 
purpose on the clinical record was evaluation of an ankle and 
foot injury.  The veteran reported that he had injured his 
right ankle and foot in a motor vehicle accident in March 
1989.  At the time of the examination, he reported 
experiencing aching in the morning when first waking up 
during weather changes or cold weather.  The aching subsided 
after his being up and walking about for a while.  Thereafter 
he was able to walk limp free for the remainder of the day.  
Physical examination revealed no significant swelling.  

Moderate tenderness to direct palpation was noted over the 
medial malleolus on the right without radiation of pain.  
Some tenderness to palpation was noted over the third 
metatarsal but the tenderness was diffuse.  No tenderness was 
present upon manipulation of the toe.  Gait and heel and toe 
walking were satisfactory.  Hop was performed slightly better 
on the left non-involved foot but the right hop was 
acceptable.  The diagnoses were open reduction internal 
fixation fracture of the medial malleolus in good position 
and alignment, a healed closed fracture of the right third 
metatarsal with no impairment for the metatarsal fracture, 
and less than 5% permanent partial impairment to the function 
of the medial malleolus.  

The examiner opined that there was a possibility hardware 
removal would be required in the future but he could foresee 
no other long term residual difficulties.  The examiner also 
found that the veteran was not at risk of developing any late 
arthritis in reasonable medical probability.  A follow-up to 
the November 1989 examination was produced the same month.  
The examiner reported that the ankle function was reduced by 
a 5% permanent partial impairment.  

The transcript of a November 1993 local RO hearing has been 
associated with the claims file.  The veteran testified he 
experienced pain in the third metatarsal area where his foot 
was broken.  Walking or cold weather increased the 
symptomatology.  He testified he had difficulty walking long 
distances due to ankle pain.  He was able to walk two or 
three miles before having to rest.  He was able to run but 
afterwards he had to rest.  The pain was recurrent but not 
present every day.  He reported he did not receive any 
medical treatment for his ankle or foot.  He testified he has 
"pretty much" retained the motion of his foot and ankle.  
He reported he was not receiving treatment from any VA 
facility for the disability.  

The report of a May 1996 VA joints examination has been 
associated with the claims file.  The veteran reported he 
fractured his ankle and foot in 1989 while on active duty.  
Subsequent to active duty he had been involved in a number of 
motor cycle accidents and had some head injuries.  Physical 
examination revealed the right ankle had a full range of 
motion in all directions.  A scar was present over the medial 
malleolus which was well-healed and not attached to deeper 
structures.  The veteran could walk smoothly without a limp.  
He could walk on his tiptoes without problems.  He could walk 
on his heels in a coordinated fashion.  He could hop on 
either foot with speed, coordination and grace.  Tenderness 
but no swelling was present in the right ankle.  The 
tenderness was not exquisite.  Either side of the wound was 
not tender but the veteran did react as if there were some 
tenderness of the medial malleolus.  No deformity was noted.  
The diagnosis was perfectly normal functional ankle without 
problems. 




A second VA joints examination was conducted in August 1997.  
The veteran complained of right ankle pain, weakness, 
stiffness, and occasional swelling when doing a lot of 
walking.  He also reported experiencing heat, fatigability 
and lack of endurance.  He reported acute flare-ups.  The 
pain was described as moderate in nature which was 
exaggerated by walking, running or prolonged standing.  He 
reported that his right ankle limited his ability to perform 
his job as a sheriff's deputy.  He had been employed since 
February 1997.  He had lost no days from work due to being 
sick for the prior twelve months.  

Physical examination of the right ankle did not evidence any 
swelling or pain.  Palpation of the right ankle revealed 
scant tenderness to the posterior lateral malleolus.  Passive 
range of motion generated popping and pain.  On standing, the 
veteran complained of tenderness in the ankle.  On walking, 
he complained of stiffness in the right ankle.  The range of 
motion was plantar flexion of 0-35 degrees with pain and 
dorsiflexion of 0-10 degrees with pain.  

The veteran also reported experiencing pain, stiffness, 
swelling and occasional heat, fatigability and lack of 
endurance in the right foot.  He reported mild to moderate 
flare-ups.  Walking, running and prolonged standing produced 
the flare-ups.  He reported that his right foot adversely 
affected his ability to perform his job as a sheriff's 
deputy.  

Physical examination of the right foot did not reveal the 
presence of swelling or atrophy.  Palpation of the right foot 
revealed tenderness of the third metatarsal mid-shaft.  
Dorsiflexion in the 1st metatarsophalangeal joint was 0-60 
degrees and plantar flexion of the second through fifth 
metatarsophalangeal joints was 0-30 degrees.  Flexion of the 
proximal interphalangeal joint was 0-40 degrees.  X-rays of 
the right ankle were interpreted as revealing a healed 
fracture of the medial malleolus with internal fixation.  

The diagnoses from the August 1997 VA joints examination were 
healed fracture of the right ankle with residuals and healed 
fracture of the third metatarsal of the right foot.  It was 
the examiner's opinion that the veteran did not have any 
functional impairment due to pain.  Pain was visibly 
manifested during range of motion.  There was no evidence of 
muscle atrophy.  There was no presence of objective 
manifestations demonstrating disuse or functional impairment 
due to pain related to the service-connected disability.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 or 
20 percent, depending upon the degree of incapacity, may 
still be assigned if there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the  musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The veteran's residuals of a fracture of the right ankle, 
status post open reduction and for residuals of a fracture of 
the third metatarsal of the right foot are currently 
evaluated as 10 percent disabling under Diagnostic Code 5271.  

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5271 (1999)

Other potentially applicable rating codes for evaluation of 
the right ankle and foot condition include Diagnostic Codes 
5270, 5272, 5273, 5274, 5283, 5284, 7803, 7804 and 7805.  

Diagnostic Code 5270 provides the rating criteria for 
evaluation of ankylosis of the ankle.  Ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees warrants a 30 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5270 (1999)

Diagnostic Code 5272 provides the rating criteria for 
evaluation of ankylosis of the subastragalar or tarsal 
joints.  When there is ankylosis of the subastragalar or 
tarsal joint, a 10 percent rating is assignable in good 
weight-bearing position, or a 20 percent rating is assignable 
when in a poor weight bearing position under Diagnostic Code 
5272.  38 C.F.R. Part 4, Diagnostic Code 5272 (1999)

Diagnostic Code 5273 provides the rating criteria for 
evaluation of malunion of the os calcis or astragalus.  When 
there is malunion of the os calcis or astragalus, a 10 
percent rating is assignable when moderate or a 20 percent 
rating is assignable when marked.  38 C.F.R. Part 4, 
Diagnostic Code 5273 (1999).

Diagnostic Code 5274 provides the rating criteria for 
evaluation of astragalectomy.  A 20 percent rating is 
assignable for an astragalectomy under Diagnostic Code 5274.  
38 C.F.R. Part 4, Diagnostic Code 5274 (1999).

Diagnostic Code 5283 provides the rating criteria for 
evaluation of the malunion or nonunion of the tarsal, or 
metatarsal bones.  When the malunion or nonunion is severe, a 
30 percent evaluation is warranted.  When the malunion or 
nonunion is moderately severe, a 20 percent evaluation is 
warranted.  A note to the Diagnostic Code shows that with 
actual loss of use of the foot, a 40 percent evaluation will 
be assigned.  38 C.F.R. Part 4, Diagnostic Code 5283 (1999). 

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. Part 4, Diagnostic Code 
5284 (1999).  

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1999).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the VA Schedule for 
Rating Disabilities is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitling to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive range of painful motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1999).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.




To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes the claim of entitlement to an 
increased evaluation for residuals of a fracture of the right 
ankle, status post open reduction and for residuals of a 
fracture of the third metatarsal of the right foot is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the right ankle and right foot symptomatology (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  

The Board finds an increased rating is not warranted for the 
residuals of a fracture of the right ankle, status post open 
reduction, and fracture of the third metatarsal of the right 
foot with traumatic arthritis.

There is no evidence of record demonstrating that the veteran 
has marked limitation of motion of the right ankle which is 
the requirement for a 20 percent evaluation under Diagnostic 
Code 5271.  At the time of the most recent VA examination, 
the veteran was able to perform plantar flexion from 0-35 
degrees and dorsiflexion from 0-10 degrees.  It was noted 
that both motions were performed with pain.  The normal range 
of motion for an ankle is 0-45 degrees of plantar flexion and 
0-20 degrees of dorsiflexion.  38 C.F.R. § 4.71 Plate II.  

The Board finds that this reduced range of motion is 
contemplated in current 10 percent evaluation with no 
evidence of more than moderate or marked limitation of motion 
contemplated in the maximum 20 percent evaluation under 
Diagnostic Code 5271.  The Board notes that the veteran 
testified that he has retained "pretty much" of the motion 
in the foot and ankle.  Moreover, the record shows that when 
the veteran was examined by VA in 1996, the examiner was of 
the opinion that range of motion of the right ankle was full.  
Later dated medical documentation to include examination is 
negative for any competent medical opinion acknowledging any 
limitation of motion of the right ankle.

An increased rating is not warranted under Diagnostic Code 
5270 as there is no evidence of record demonstrating that the 
veteran has ankylosis of the ankle.  

An increased rating is not warranted under Diagnostic Code 
5272 as there is no evidence of record demonstrating the 
presence of ankylosis of the subastragalar or tarsal joints.  

An increased rating is not warranted under Diagnostic Code 
5273 as there is no evidence of record demonstrating the 
presence of malunion of the os calcis or astragalus.  

An increased rating is not warranted under Diagnostic Code 
5274 as there is no evidence of the presence of an 
astragalectomy.  

An increased rating is not warranted under the rating 
criteria promulgated by Diagnostic Code 5283.  There is no 
evidence of record demonstrating that the veteran experiences 
malunion or nonunion of the tarsal or metatarsal bones.  At 
the May 1996 VA examination, it was noted that nonunion or 
malunion was not present in the right foot.  

A separate or increased rating is not warranted upon 
application of the holdings in the Esteban case under 
Diagnostic Code 5284.  At the time of the most recent VA 
examination in August 1997, the veteran complained of pain in 
the right foot which would be mild to moderate during flare-
ups.  Physical examination revealed mild tenderness of the 
third metatarsal mid-shaft.  However, no swelling or atrophy 
was present.  At the time of the May 1996 VA examination, the 
veteran was able to walk smoothly and evenly without a limp.  
He could walk on his heels and he could walk on his tiptoes 
without any problems.  

At the time of the August 1997 VA joints examination, while 
it was noted the veteran had subjective complaints of pain, 
these subjective complaints were not objectively confirmed.  
The examiner who conducted the August 1997 VA joints 
examination specifically included a diagnosis of "[h]ealed 
right ankle with residuals" (emphasis added) his diagnosis 
for the right foot "[h]ealed fracture of the 3rd metatarsal 
of the right foot" did not include a diagnosis reflecting 
current residuals of the right foot disability.  

The veteran also testified at the November 1993 RO hearing 
that he "retained pretty much" of the motion in his right 
foot.  The Board finds the above symptomatology does not 
reflect compensable disablement such as to warrant a separate 
evaluation of 10 percent for moderate impairment as 
contemplated under Diagnostic Code 5283 or 5284.  

A separate compensable evaluation for the veteran's surgical 
scar on the right ankle under Diagnostic Codes 7803, 7804 or 
7805 is not warranted.  At the time of the May 1996 VA joints 
examination, the scar on the veteran's ankle was described as 
well healed and not attached to deeper structures.  The 
veteran has not reported experiencing any difficulties with 
the surgical scar on his ankle.  As there is no evidence of 
record showing any impairment as a result of the surgical 
scar on the right ankle, a separate compensable evaluation 
may not be assigned.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the right ankle is 
proper.

The Board notes the veteran's consistent complaints of pain 
on use.  Such complaints of functional loss due to pain were 
not objectively confirmed by the most recent VA examination.  
The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board has reported 
earlier, this is not the veteran's case.  Dysfunction due to 
pain has not been supported by adequate clinical objective 
pathology in the opinion of the examiner who conducted the 
most recent VA examination of record.

The examiner specifically found that "there is no presence 
of objective manifestation demonstrating disuse or functional 
impairment due to pain related to the service connected 
disability."  The examiner also specifically noted that 
there was no functional impairment due to pain, nor muscle 
atrophy.  The Board cannot ignore the fact that on this most 
recent examination, and previous examinations, there has been 
no findings of reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
incoordination, etc.  

Additionally, the Board notes that the current 10 percent 
evaluation contemplates the demonstrated limitation of motion 
with arthritic changes, thereby precluding a separate 
evaluation therefor under the diagnostic codes for arthritis.  
As the veteran's subjective complaints of pain have not been 
objectively confirmed by competent medical evidence, and 
absent any other pertinent symptomatology, the Board finds 
that no higher rating is warranted with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

With respect to the claims for increased evaluations, the 
Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999) in the first instance.  The Board however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular rating, and 
determined that the veteran's disability picture was not 
unusual or exceptional so as to warrant referral to the Under 
Secretary or Director for consideration of an increased 
evaluation on this basis.  The Board agrees with the 
determination of the RO.  

The veteran has alleged that his service-connected right 
lower extremity disability interfered with his work as a 
sheriff's deputy in that he had trouble performing prolonged 
chases of criminals and prolonged standing.  However, at the 
time of the August 1997 joints examination, the veteran 
reported that he had not lost any time off to being sick 
during the prior twelve months.  He had been working since 
February 1997.  Additionally, at time of the August 1997 
examination, the examiner specifically found the veteran did 
not have any functional impairment due to pain.  

There is no evidence of marked interference with employment.  
The veteran has not been hospitalized subsequent to his 
discharge from active duty for his service-connected right 
lower extremity disability.  The evidence of record does not 
indicate that the veteran's service-connected right lower 
extremity disability presents such an exceptional or unusual 
disability picture as to warrant referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

The Board notes that this case involves an appeal as to the 
initial rating rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id. at 9.  In the case at hand, as an 
increased rating is not warranted, the Board finds that a 
staged rating is not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right ankle, status post open reduction with 
fracture of the third metatarsal of the right foot with 
traumatic arthritis. Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right ankle, status post open 
reduction and fracture of the third metatarsal of the right 
foot with traumatic arthritis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

